DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claim 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of claims 1-3 is the inclusion of the limitations of a mini subwoofer double drive low-frequency vibrator including magnetic bodies fixed in holes in upper and lower sides of a counterweight, coils fixed to insulating tape on respective upper and lower stators and a flexible printed circuit welded to ends of the coils and fixed on both a side and a front of a cover which are not found in or suggested by the prior art references in combination with the other elements recited in claim 1.  Dependent claims 2-3 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
The prior art made of record and not relied upon is considered closest to applicant's disclosure:
Park (KR 20040107148 A) shows (FIG. 3) a vibrator with magnets 160a,b embedded in a weight 160 and upper and lower coils 190,120, but does not show the flexible printed circuit as recited in claim 1;
Kim (WO 2005004310 A1) shows (FIG. 7) a vibration device with magnets 240 embedded in a weight 250 and upper and lower coils 230, but does not show the flexible printed circuit as recited in claim 1;
Chen et al. (US 2014/0376766) shows (FIG. 1) a speaker with a coil 23 connected to a flexible circuit board 4 that is bent, but does not show the magnets fixed in holes on upper and lower sides of a counterweight as recited in claim 1;
Okayasu (US 2019/0356208) shows a vibration motor but does not show the flexible printed circuit as recited in claim 1;
Akanuma et al. (US 2018/0026511) shows a vibration motor but does not show the flexible printed circuit or the second coil as recited in claim 1;
Wang et al. (US 2017/0033663) shows a vibration motor but does not show the flexible printed circuit or the second coil on the upper cover as recited in claim 1; and 
Miyamoto et al. (US 2011/0204732) shows a linear motor but does not show the flexible printed circuit or the second coil as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832 


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832